This appeal is by the Wholesale Produce  Truckers Association of Alabama, Inc., from an interlocutory decree overruling its demurrer to the bill filed by B. Mazer.
The bill was filed by Mazer claiming in his own right, and as assignee of the interest of one W. C. Porter, to enforce a materialman's lien on the improvements on the "south side of Block 243," according to the survey of Elyton Land Company, for material furnished under contract with appellant.
The brief filed by appellant has this, and only this, to say in support of the assignments of error: "We are of the opinion that the grounds assigned in demurrer are self-speaking and point out the defects in Complainant's Bill. We deem it unnecessary to take the Court's time to read various citations relative to the sufficiency of the Bill against the demurrer and respectfully ask the Court to consider each and every ground of demurrer to said Bill."
We are of the opinion that the foregoing is not a sufficient insistence to support the assignments of error, and that said assignments are waived.
We are further of the opinion that the demurrers are not well taken and were properly overruled. Code 1923, §§ 8832, 8935; Gilbert v. Talladega Hardware Co., 195 Ala. 474, 70 So. 660.
Affirmed.
GARDNER, C. J., and THOMAS and KNIGHT, JJ., concur.